t c no united_states tax_court kenneth william kasper petitioner v commissioner of internal revenue respondent docket no 22242-11w filed date r rejected p’s claim for a whistleblower award under sec_7623 stating that the information p provided about corporate taxpayer t did not meet our criteria for an award p argues his information was used by r to keep held open r’s bankruptcy claim against t which eventually led to a settlement payment the court granted p’s motion to compel the discovery of information about r’s involvement in t’s bankruptcy proceedings over r’s objection that the information was outside of r’s administrative record held when reviewing r’s determinations under sec_7623 we will limit the scope of our review to the administrative record held further the administrative record may be supplemented if it is incomplete held further the applicable standard of review for determinations under sec_7623 is abuse_of_discretion held further r did not abuse his discretion in rejecting p’s claim for a whistleblower award kenneth william kasper pro_se rachel g borden john t arthur and patricia p davis for respondent holmes judge in this case a whistleblower seeks an award of over dollar_figure million kenneth kasper informed the irs that his former employer failed to pay overtime wages to its employees and that it therefore didn’t withhold or remit the taxes associated with the unpaid wages the irs determined that kasper’s tip wasn’t related to a federal tax issue and denied his award application kasper then petitioned this court to challenge that determination he claims that the irs used his information to keep held open a bankruptcy claim against his former employer that eventually led to a dollar_figure million payment to the united_states treasury he wants a share findings_of_fact while working for his former corporate employer target kasper detected what he thought was a long-term pattern of forced and uncompensated overtime at first he complained internally about this no overtime policy but he then decided to ask the irs to investigate his allegations he filed a form_211 application_for award for original information in date on this form he claimed that the target owed its employees millions of dollars in overtime pay and told the irs that if the target were required to pay the overdue wages the irs would benefit because it would receive the payroll_taxes withheld on that compensation what happened to the form_211 for nearly a month is unclear but it was eventually received by the irs’s whistleblower office wbo in late date because the form_211 identified both the target and its chief_executive_officer ceo in the alleged violation the wbo assigned kasper’s information two claim numbers--one for the target target claim and one for the ceo ceo claim the next day the wbo forwarded the form_211 to the irs’s information claims examination ice unit in ogden utah where it was decided that kasper’s claims should be evaluated by the large business and international lb_i unit the form_211 ended up on the desk of lb_i classifier brett roskelley in date roskelley is one of three classifiers in the lb_i unit his job is that of a gatekeeper--he looks at information as it comes in and decides if it should be forwarded to other parts of the unit for investigation when kasper’s information came in roskelley thought about it and decided that kasper had identified a department of labor issue not an irs issue he therefore did not pass the form_211 on for investigation but recommended sending letters to kasper rejecting his claims in date the irs followed roskelley’s suggestion and drafted letters to deny both of kasper’s claims kasper however says he never received them he claims he learned about the denial of the ceo claim only in date when he wrote to ask about the status of his award claims and the wbo stapled the letter denying his ceo claim--but not a copy of the letter that denied his target claim--to its response this led to 137_tc_37 where we decided that the commissioner had failed to prove that the denial letters were properly mailed and that kasper had indeed timely filed a petition with respect to the ceo claim in date we entered an order and decision disposing of the ceo claim because kasper submitted neither any evidence that the irs had begun judicial or administrative proceedings against the ceo nor any evidence that the irs had collected any federal tax from the ceo as a result of his information kasper i docket no 13399-10w date order and decision the only claim at issue in this case is therefore the target claim in kasper i we stated with respect to the denial letter on the target claim there is no direct evidence of mailing and therefore the time has yet to begin in which petitioner may file a petition as to that claim kasper i t c pincite n after we released the opinion in kasper i kasper wrote the irs to ask for sufficient notice of a determination on the target claim in date the irs obliged by mailing him a copy of its date denial letter for the target claim this letter told kasper that the information he furnished did not meet the irs’s criteria for an award but that the irs couldn’t give him specific reasons for rejecting his claim because of federal disclosure and privacy laws the letter instead recited a boilerplate list of common reasons for not allowing an award your information was insufficient to begin an investigation your information did not cause an investigation or result in the recovery_of taxes penalties or fines the internal_revenue_service irs already had the information you provided or the information was available in accessible public records the taxes recovered were too small to warrant a reward our policy states we do not pay rewards less than dollar_figure in response to the letter kasper timely filed a petition with this court kasper began to raise new theories and arguments that focused on the target’s bankruptcy proceedings which had begun in date just about the same time that kasper had first sent his form_211 to the irs he pointed out that in date the irs had filed a proof_of_claim asserting that the target owed over dollar_figure million in income_tax futa and fica withholding plus unpaid excise_taxes in date the irs amended its proof_of_claim to reduce the amount kasper was a resident of arizona at the time he filed his petition absent a stipulation by the parties however this case appears to be appealable to the d c circuit see sec_7482 flush language stating that the d c circuit is the proper appellate venue for review of tax_court decisions in cases where no other venue rule applies see also 499_fedappx_957 n 11th cir although the venue for most appeals from the tax_court is geographically tied to a petitioner’s legal residence the normal route for a whistleblower claim is an appeal to the court_of_appeals for the district of columbia aff’g tcmemo_2011_254 irs chief_counsel notice cc-2015- date noting that it is irs’s position that venue lies in the d c circuit for whistleblower cases all section references are to the internal_revenue_code unless we say otherwise fica generally refers to taxes imposed on employers and employees under the federal_insurance_contributions_act see sec_3101 sec_3111 it is a tax on wages--up to an annual limit--that comprises a social_security_tax and a medicare_tax sec_3101 sec_3111 wages over the annual_limit are subject only to the medicare_tax sec_3101 sec_3111 sec_3121 employers and employees each pay half of the fica_taxes and the employer is required to withhold the employee’s portion sec_3101 sec_3102 sec_3111 futa generally refers to taxes imposed on employers under the federal_unemployment_tax_act see sec_3301 it is a tax on the first dollar_figure in wages paid to each employee continued claimed to about dollar_figure--all for unpaid corporate_income_tax interest and penalties three months after that the irs filed a second amended claim which wildly increased the debt the irs said the target owed to more than dollar_figure billion again all for unpaid corporate_income_tax interest and penalties this second amended claim specifically showed dollar_figure for unassessed unliquidated and contingent u s federal fica withholding_tax because the target had not yet filed a return or provided the information the irs would need to calculate the amount of fica owed this paper bombardment had its intended effect and the irs and the target negotiated a closing_agreement in date the target agreed to pay the irs dollar_figure million in full satisfaction of its tax_liabilities for the years in continued sec_3301 sec_3306 fica and futa taxes are also referred to as employment_taxes or payroll_taxes see bascos v commissioner tcmemo_2008_294 wl at n the record in this case contains the irs’s original proof_of_claim but not the two amended claims a court however may take judicial_notice of another court’s records so we will do so here see st louis bapti605_f2d_1169 10th cir stating that federal courts may take notice of proceedings in other courts if those proceedings have a direct relation to matters at issue perry funeral home inc v commissioner tcmemo_2003_340 wl at see also fed r evid dispute and agreed that those liabilities related to withholding_tax pursuant to sec_1441 of the internal_revenue_code kasper admits the wbo didn’t independently act upon his form_211 but he claims that he submitted the same information to the irs’s fresno office on a form 3949-a information referral dated date he believes the irs noted this information and as a result held open its proof of claim--and he points to an email chain discussing the irs’s bankruptcy claim against the target on which roskelley was cc’ed this tangle of correspondence both from kasper and within the irs is the subject of much dispute but everyone admits that the bankruptcy proceeding did eventually lead to the collection of dollar_figure million kasper wants a share during the discovery phase of this case he moved to compel the commissioner to produce the irs’s files on its bankruptcy claim against the target we found that the information sought was discoverable and granted kasper’s motion over the commissioner’s objection we tried the case to sec_1441 governs the withholding of tax on nonresident_aliens the commissioner questions the authenticity of kasper’s form 3949-a and insists that he has no record of it this is understandable--the irs destroys all information referrals after days unless it takes action internal_revenue_manual irm pt exhibit date kasper kept a copy though as a text file txt that he saved electronically before mailing the printed copy establish the contents of the administrative record and ordered the parties to brief the issues of the scope and standard of review in whistleblower cases to help us figure out both what we can look at and how to look at the irs’s work in whistleblower cases opinion as a preliminary matter we note that sec_7623 gives us jurisdiction over the appeal of any determination regarding whistleblower awards but only if the appeal is filed within days of the determination in kasper i t c pincite n we held that the irs failed to prove that it had ever mailed its date letter denying the target claim which meant kasper’s 30-day window to petition this court had not begun the irs then mailed--or perhaps remailed6-- the denial letter on date kasper filed his petition with the court on date which was well within the 30-day window we therefore have jurisdiction over this case the rest of this case will be decided on causation--did the irs proceed with any administrative or judicial action based on information brought to the irs’s attention by kasper that resulted in the collection of proceeds see even if the determination was actually remailed we have held that we have jurisdiction over any timely petitioned whistleblower determination not just the first in time 143_tc_274 sec_7623 since the enactment of sec_7623 in few--if any-- whistleblower cases have reached this court on their merits so to answer this question we must analyze the proper scope and standard of review to apply in whistleblower cases as well as the applicability of general principles of administrative law we will begin with the scope of review--what evidence we look at we will then discuss the standard of review--what evidence we look for we end with an analysis of the merits of kasper’s award claim based on the record as we define it i scope of review a general rules the commissioner argues that we should limit our review to the administrative record--in other words that we should apply the record rule we as the tenth circuit put it t he scope of judicial review refers merely to the evidence the reviewing court will examine in reviewing an agency decision the standard of judicial review refers to how the reviewing court will examine that evidence 934_f2d_1127 10th cir emphasis added the record rule refers to the general_rule of administrative law that a court can engage in judicial review of an agency action based only on consideration of the record amassed by the agency the administrative record 122_tc_32 halpern and holmes jj dissenting citing pierce administrative law treatise sec_11 pincite 4th ed vacated 439_f3d_1009 9th cir have no whistleblower cases on point and we will begin by searching for the right default rules we’ll start with the supreme court which has held that in cases where congress has simply provided for review without setting forth the standards to be used or the procedures to be followed consideration is to be confined to the administrative record and no de novo proceeding may be held 373_us_709 the general_rule under the administrative_procedure_act apa is that review of an administrative_procedure_act apa u s c secs the apa supplies the default rules for judicial review of agency action and may be superseded or modified by a subsequent statute only if the statute does so expressly id sec see also 227_f3d_1186 9th cir reading 527_us_150 to mean that apa sec_706 functions as a default judicial review standard 68_f3d_1396 ndollar_figure d c cir t he apa provides a default standard of judicial review-arbitrary and capricious-precisely for situations where a statute does not otherwise provide a standard of judicial review the supreme court has recognized the importance of maintaining a uniform approach to judicial review of administrative action and held that it would not carve out an approach to administrative review good for tax law only 562_us_44 quoting dickinson u s pincite see also antioco v commissioner tcmemo_2013_35 at amandeep s grewal taking administrative law to tax duke l j kristin e hickman goodbye tax exceptionalism engage j federalist soc’y practice grps date the d c circuit’s recent en_banc decision in cohen v united_states is less immediately consequential but consistent with the supreme court’s policy of administrative law uniformity represents a further shift in favor of bringing tax_administration back in line with administrative law norms citing 650_f3d_717 d c cir en_banc agency decision is limited to the administrative record 705_f3d_980 9th cir citing 411_us_138 aff’g tcmemo_2010_134 but this is a default rule and the apa’s general provisions do not supersede specific statutory provisions see 130_tc_115 citing 122_tc_32 thornton j concurring vacated 439_f3d_1009 9th cir see also wilson f 3d pincite one conspicuous exception to the default record rule is our deficiency jurisdiction under sec_6213 a --a special statutory review proceeding u s c sec_703 that was enacted long before the apa sec_6213 authorizes us to redetermin e a tax_deficiency and our scope of review has historically been de novo see ax v commissioner 146_tc_153 see also 845_f3d_555 4th cir some agency-specific statutes however provide materially different procedures for judicial review that predate the apa's enactment one such example is the internal_revenue_code the code which authorizes de novo review in the tax_court of a notice_of_deficiency aff’g tcmemo_2015_123 this case now calls on us to look at the whistleblower statute-- sec_7623 a relatively recent addition to our nondeficiency jurisdiction--to see whether anything there trumps the default rules sec_7623 authorizes the irs to pay awards to individuals--whistleblowers--who provide actionable information about others who underpay their taxes before date such awards were completely discretionary and not subject_to judicial review see sec_7623 kasper i t c pincite citing internal_revenue_manual irm pt dollar_figure date wolf v commissioner tcmemo_2007_133 wl at with the enactment of the tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite however congress made some whistleblower awards nondiscretionary and gave us jurisdiction to hear the appeals of whistleblowers disgruntled by the commissioner’s refusal to give them what they thought they deserved see sec_7623 whistleblower 10949-13w v commissioner tcmemo_2014_106 at sec_7623 states a ny determination regarding an award under sec_7623 may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter that is all the direction congress offered the keen-eyed observer may squint but will find nothing in this language that establishes any rules about judicial review under carlo bianchi this lack of congressional guidance suggests that we should limit our scope of review in whistleblower cases to the administrative record see u s pincite the default provisions of the apa likewise call for review confined to the administrative record since sec_7623 was promulgated after the apa and fails to expressly provide for a different review process see u s c secs that would make our analysis brief but any hope of brevity here is forlorn --though we have no precedents on the scope of review in whistleblower cases we have proven able to tease out implied scopes of review in our other areas of nondeficiency jurisdiction we will survey the same sources we did in those cases to make sure none was implied in sec_7623 the first such source is legislative_history but it sheds no light on this darkness can we find some illumination in other parts of the code sec_6015 looking first at innocent-spouse relief sec_6015 provides that an individual may petition the tax_court to determine the appropriate relief available to the individual sec_6015 in determining what type of judicial review to apply in innocent-spouse cases we compared sec_6015 to deficiency cases arising under sec_6213 and sec_6214 see porter t c pincite ewing t c pincite we reasoned that there was no material difference between congress’s use of the word determine to grant us jurisdiction under sec_6015 and its use of redetermine for the same purpose under sec_6213 and sec_6214 porter t c pincite ewing t c pincite even though sec_6015 postdated the apa we found that it was part and parcel of the code’s longstanding specific framework for reviewing deficiency determinations under a de novo scope of review porter t c pincite we therefore concluded that the default provisions of the apa were inapplicable and that congress intended that we apply a de novo scope of review in innocent spouse cases porter t c pincite ewing t c pincite the same cannot be said for whistleblower cases sec_7623 says that a whistleblower-award determination may within days of such determination be appealed to the tax_court emphasis added if congress’s use of determine was as important as our caselaw tells us it was then the use of appeal in a jurisdictional grant is telling in porter for example we found that the eighth circuit’s application of the record rule in cases brought under sec_6330 d --which allowed a taxpayer to appeal a collection_due_process determination to the tax_court but see infra note 12--had no bearing on the scope of review for sec_6015 cases where we determine whether a taxpayer is entitled to relief porter t c pincite emphasis added citing 439_f3d_455 8th cir rev’g 123_tc_85 similarly the ninth circuit found that giving a taxpayer the right to appeal implies that we may be confined to considering only the administrative record but that the use of determine in a jurisdictional grant suggests a de novo review wilson f 3d pincite see also 557_f3d_1262 11th cir this ‘appeal’ language in sec_6330 is materially different from sec_6015 which does not use the word ‘appeal’ but instead authorizes the tax_court to ‘determine’ the appropriate relief this shows that congress knows how to use the term ‘appeal’ and that congress meant something different when it authorized the tax_court in sec_6015 ‘to determine the appropriate relief available’ to a taxpayer aff’g tcmemo_2005_201 for this reason alone we hold that sec_7623 falls outside of our normal de novo statutory framework and therefore we must revert back to the default scope of review provided by the apa--review limited to the administrative record we also note that the normal rationales for applying a de novo scope of review are not present in whistleblower cases in ewing we declined to apply the record rule to innocent-spouse cases in part because we were concerned about consistency t c pincite we explained that a request for innocent spouse relief could be raised as an affirmative defense in a deficiency proceeding as a stand-alone request after the commissioner had issued a final_determination denying relief or as a stand-alone request when the commissioner had failed to act within six months of the taxpayer’s request id since we apply a de novo scope of review in deficiency proceedings we reasoned we should do the same for other sec_6015 cases id pincite there are no such consistency concerns here there’s only one door whistleblowers can enter--the one unlocked by a determination from the irs and opened by a timely petition with this court sec_7623 see also jacobson v commissioner t c __ __ slip op pincite date 142_tc_396 82_fedclaims_549 sec_6015 expressly allows for intervention in innocent-spouse cases this too might be an important difference as we noted in ewing where we observed that an intervenor likely needs the opportunity to provide evidence that is not already a part of the administrative record t c pincite see also wilson f 3d pincite but there is nothing like that here-- sec_7623 doesn’t expressly provide any right of interventiondollar_figure the ninth circuit also suggested along similar lines that the apa’s default rules didn’t apply to innocent-spouse cases because the innocent spouse might need our court’s discovery powers to get records from a nonrequesting spouse see wilson f 3d pincite while whistleblower cases have a similar continued the ninth circuit made much of these distinctions in wilson it noted that de novo review is appropriate in innocent-spouse cases because they are sometimes heard when no administrative record exists wilson f 3d pincite but a whistleblower claim will always have at least a small administrative record the whistleblower’s form_211 and accompanying information see sec_7623 requiring the submission of information under penalty of perjury see also sec_301_7623-3 proced admin regs describing the materials that will be included in the administrative record for a whistleblower claim dollar_figure sec_6330 we can also look at sec_6330 which governs our review of nondeficiency collection_due_process cdp cases before date sec_6330 stated that a person may within days of a determination continued administrative structure--screening by a centralized office no review by an administrative law judge no right to subpoena witnesses etc --the irs is the party with all of the necessary records and if the administrative record is incomplete the whistleblower may move to have it supplemented the secretary promulgated regulations with respect to sec_7623 that are applicable to whistleblower information submitted on or after date and to claims for awards under sec_7623 that are open as of date sec_301_7623-1 sec_301_7623-2 sec_301_7623-3 sec_301_7623-4 proced admin regs the wbo denied kasper’s target claim no later than date so the regulations do not apply in this case but they can provide helpful insight under this section appeal such determination to the tax_court emphasis added we interpret this language--admittedly similar to that in sec_7623 b --to require a de novo scope of review see robinette v commissioner t c pincite-dollar_figure sec_6330 was amended in date and now reads t he person may within days of a determination under this section petition the tax_court for review of such determination consolidated appropriations act pub_l_no div q sec_424 sec_129 stat pincite emphasis added appeal remains unamended however in sec_6330 the eighth circuit reversed us in robinette itself and discussed at some length why review under sec_6330 should be limited to the administrative record see robinette f 3d pincite the ninth circuit then agreed with the eighth circuit and held that our review is confined to the record at the time the commissioner’s decision was rendered 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 the first circuit held simply that the administrative record rule also applies to a taxpayer’s cdp hearing appeal to the tax_court 469_f3d_27 1st cir aff’g 125_tc_301 two other circuits--the seventh and third--have specifically declined to decide the issue see 779_f3d_466 n 7th cir 324_fedappx_193 n 3d cir we now apply the record rule in cdp cases that are appealable to the first eighth and ninth circuits see 54_tc_742 aff’d 445_f2d_985 10th cir but a de novo scope of review in all others see eg jewell v commissioner tcmemo_2016_239 at though we have also held that evidence outside the administrative record may be irrelevant to the question of whether there has been an abuse_of_discretion see 125_tc_301 aff’d 469_f3d_27 1st cir perhaps sec_6320 and sec_6330 are another example of a special statutory review proceeding u s c sec_703 with its own scope and standard of review but this is not the right case to revisit the record rule’s application in cdp cases whistleblower cases are just different unlike most petitioners coming before the tax_court a whistleblower isn’t the taxpayer--he isn’t seeking relief from his own liabilities or those of his spouse he is instead requesting an award from the government the question before us is also whether the irs collected_proceeds as the result of an administrative or judicial action using the whistleblower’s information not whether it could have or should have see 136_tc_597 we will therefore will limit the scope of our review to the administrative record b exceptions the record rule doesn’t always tell us to stop with the record there are exceptions the d c circuit has summarized them when agency action is not adequately explained in the record when the agency failed to consider relevant factors when the agency considered evidence which it failed to include in the record when a case is so complex that a court needs more evidence to enable it to understand the issues clearly where there is evidence that arose after the agency action showing whether the decision was correct or not and where the agency’s failure to take action is under reviewdollar_figure 876_f2d_976 d c cir see also wilson f 3d pincite acknowledging that a reviewing court may require supplementation of the administrative record if it is incomplete quoting 395_f3d_1019 9th cir 129_tc_107 wherry j concurring stating that it is up to the court to determine the accuracy and completeness of the administrative record which may require an evidentiary hearing the gist of these cases is that an agency can’t all by itself determine what constitutes the administrative record and the same is true for whistleblower cases--trial remains available when the parties disagree about the contents of the record because the commissioner cannot unilaterally decide what constitutes an administrative record whistleblower one 10683-13w v commissioner 145_tc_204 citing 885_f2d_551 9th cir and tenneco oil co v doe 475_fsupp_199 d del we will allow the record to be supplemented in a whistleblower case if one of the exceptions to the record rule applies there are least two others--cases that arise under the national environmental policy act and cases where relief is at issue especially at the preliminary-injunction stage--that we will never see in our court see 876_f2d_976 d c cir ii standard of review now that we have decided what evidence to look at we turn to what evidence we look for since sec_7623 gives no guidance and we have no caselaw on point we will again look to the default rules the apa tells a reviewing court to reverse agency action that it finds arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law or that it finds unwarranted by the facts to the extent that the facts are subject_to trial de novo by the reviewing court u s c sec_706 f dollar_figure we have already held that the scope of review in whistleblower cases should not be de novo so apa sec_706 doesn’t apply either we are left with apa sec_706 and its abuse-of-discretion standard of review this is the same result that we’ve reached in other nondeficiency bits of our jurisdiction in innocent-spouse cases under sec_6015 we originally held that review for abuse_of_discretion was proper see porter t c pincite paragraphs b through d of apa sec_706 relate to agency action that is unconstitutional outside the agency’s scope of authority or procedurally defective paragraph e relates to formal agency action ie action that is statutorily required to be determined on the record after opportunity for an agency hearing that is not supported by substantial evidence u s c sec_706 see also id sec_554 none of these is relevant here ewing t c pincite 115_tc_183 aff’d 282_f3d_326 5th cir dollar_figure in cdp cases we have also interpreted sec_6330 to require a de novo standard of review if the validity of the underlying tax_liability is at issue but an abuse-of-discretion standard if it is not 114_tc_604 114_tc_176 see also 797_f3d_1142 d c cir while this distinction is based on the particular legislative_history of sec_6330 the same reasoning can be applied to the text here in sec_7623 cases the underlying tax liability-- on which the whistleblower’s claim is based--is never at issue because we have jurisdiction only to review the commissioner’s determination to grant or deny an award see cooper t c pincite we can neither redetermine the target’s tax_liability nor direct the commissioner to proceed with an administrative or judicial action id we will therefore review for abuse_of_discretion sec_6015 was amended in to confirm our jurisdiction to determine whether innocent-spouse relief was appropriate under sec_6015 tax relief and health care act of pub_l_no div c sec_408 sec_120 stat pincite in 132_tc_203 this amendment prompted us to reverse course and hold that de novo review was called for the ninth circuit agreed in wilson f 3d pincite what does this mean review for abuse_of_discretion means that we will not substitute our judgment for the wbo’s but will decide whether the agency’s decision was based on an erroneous view of the law or a clearly erroneous assessment of the facts 447_f3d_706 9th cir quoting 108_f3d_1031 9th cir en_banc aff’g tcmemo_2004_13 iii merits we’re not quite done with our brief survey of general principles of administrative law as they affect our whistleblower cases there is another major doctrine that colors our review under the chenery doctrine we can uphold the wbo’s determination only on the grounds it actually relied on when making its determination see salahuddin v commissioner tcmemo_2012_141 wl at citing 318_us_80 see also antioco v commissioner tcmemo_2013_35 at jones v commissioner tcmemo_2012_274 at dollar_figure the chenery doctrine is we apply chenery in cdp cases but not in deficiency cases compare antioco v commissioner tcmemo_2013_35 and jones v commissioner tcmemo_2012_274 and salahuddin v commissioner tcmemo_2012_141 with ax v commissioner 146_tc_153 declining to apply chenery to a deficiency case in ax we reasoned that congress had authorized us to make our own determinations in deficiency cases so chenery must not apply ax continued an administrative-law principle that says a reviewing court in dealing with a determination or judgment which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency 332_us_194 describing its holding in chenery i this means that the wbo must clearly set forth the grounds on which it made its determination so that we don’t have to guess see id we cannot uphold the wbo’s determination simply because findings might have been made and considerations might be disclosed which might justify his ultimate conclusion antioco at citing chenery i u s pincite- we’ll begin with the wbo’s letter to kasper kasper argues that the chenery doctrine applies and that the copy of the date denial letter for the continued t c pincite the same cannot be said for whistleblower cases as previously discussed congress granted us the authority to review only the wbo’s determinations which we will do only for abuse_of_discretion see supra pp and for the application of the chenery doctrine a determination in a whistleblower case is much more analogous to a notice_of_determination in a cdp case than to a notice_of_deficiency in a deficiency case see comparini t c pincite goeke and kerrigan jj concurring congress has not instructed us to treat whistleblower award determinations like notices of deficiency target claim that he received in date was insufficientdollar_figure explaining the grounds for the wbo’s determination to reject kasper’s award claim the letter stated that the information you furnished did not meet our criteria for an award it also explained that federal disclosure and privacy laws prohibit us from telling you the specific reason s we rejected your claim however we can tell you the most common reasons for not allowing a reward are your information was insufficient to begin an investigation your information did not cause an investigation or result in the recovery_of taxes penalties or fines the internal_revenue_service irs already had the information you provided or the information was available in accessible public records the taxes recovered were too small to warrant a reward our policy states we do not pay rewards less than dollar_figure this alone is a completely inadequate explanation--it has no reasoning specific to kasper’s claim recites only boilerplate and then states a conclusion see 259_f3d_731 d c cir it therefore fails to articulate a satisfactory explanation for the wbo’s action because it doesn’t explain why the wbo decided that kasper’s claim was not eligible for a we note that while we haven’t ruled on the issue a chenery argument might be waived if it isn’t raised see 718_f3d_914 n d c cir but kasper raised it here so we will leave that puzzle for another day whistleblower award see id citing 463_us_29 but that’s not the end of the analysis administrative law tells a court to uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned 419_us_281 see also altera corp v commissioner 145_tc_91 although we may not accept any post hoc rationalizations for agency action provided by the commissioner’s counsel we may consider any contemporaneous explanation of the agency decision contained in the record tourus records f 3d pincite deciding not to remand a case involving a letter with an insufficient explanation of an agency’s action because the record contained contemporaneous explanations of the agency’s decisionmaking rationale here the wbo’s records--which were stipulated into evidence--show that kasper’s award claim was denied because his tip was about unpaid wages which roskelley correctly determined was a department of labor issue not an irs issue because no tax is owed on unpaid wages this rationale was neither arbitrary nor capricious nor an abuse_of_discretion it was based on all of the information provided by kasper in his form_211 and we find no error in the rejection of a whistleblower award application that failed to assert an underpayment_of_tax the wbo therefore--as we view the administrative record--did not abuse its discretion in denying kasper’s claim we need to be sensitive however to a scenario where the wbo receives a form_211 sends out the information it contains to other parts of the irs doesn’t follow up on if or how the information is used and then denies the claim on the assumption that the whistleblower’s tip wasn’t acted upon limiting our review in such a case to only the administrative record produced by the commissioner would subvert the whistleblowing statute and undermine the record rule see mathia v commissioner tcmemo_2009_120 wl at if we were to uphold the commissioner’s determination where the commissioner has not clearly explained the basis for the exercise of that discretion we would be condoning a review framework that would encourage the commissioner to provide as little information as possible about the handling of cases during the period of the request and about the inquiry in response to the request quoting jacobs v commissioner tcmemo_2000_123 wl at aff’d 669_f3d_1080 10th cir an agency’s failure to consider relevant factors is one of the recognized exceptions to the record rule see supra p here kasper’s form 3949-a and the irs’s files on the target’s bankruptcy were not part of the administrative record that the commissioner compiled kasper insisted that they should have been the wbo is charged with determining whether the irs proceeded with an action using the whistleblower’s information and whether that action or any related actions led to the collection of proceeds including settlements sec_7623 kasper’s position is that the wbo--in investigating his claim--should have reviewed his form 3949-a because he referenced it in his form_211 he likewise argues that both forms alerted the irs that a company in bankruptcy was failing to withhold the proper tax for its employees this means he says that the wbo should have reviewed the irs’s file on the bankruptcy of the target when it reviewed his claim we agree and find that both the form 3949-a and the irs’s bankruptcy file were relevant factors that the wbo failed to consider see eg whistleblower one 10683-13w t c pincite how could evidence related to whether there was a collection of proceeds and whether that collection was attributable to the whistleblower’s information not be part of any purported administrative record antioco at supplementing the record with information that should have been included but wasn’t both pieces of evidence are central to kasper’s argument for how the information that he gave to the irs led to collection of more tax from the target this makes them relevant and admissible as supplements to the administrative record but relevance gets them admitted it doesn’t mean kasper wins remember that his theory is that the information he provided on his form 3949-a was used to keep the irs’s proof_of_claim in the target’s bankruptcy proceedings held open to give the irs more time to find something else on which to base its claim against the target he claims that he mailed his form 3949-a--with substantially the same information as his form 211--to the irs’s fresno office in date he then argues that the fresno office must have contacted someone in the irs’s solvency group and reported his information because the form 3949-a listed epiq bankruptcy solutions llc as a financial_institution used by the target and with the bar date--the deadline for filing a proof of claim--looming kasper believes the irs used his information as the basis for its original proof_of_claim the commissioner on the other hand argues that kasper’s information was never used and that the irs merely followed its normal course of business in dealing with the target’s bankruptcy the bankruptcy files show that the target filed for chapter relief in date and that the irs responded by filing its original proof_of_claim in date followed by two amendments--one in may and the other in date this is in and of itself fairly common the bankruptcy courts provide the irs with notice of all chapter bankruptcy cases regardless of whether the irs is listed as a creditor irm pt date the case is then assigned to an irs insolvency specialist who must take primary case actions within days of being assigned to the case id pt this may include filing an estimated proof_of_claim before the bar date to protect the government’s interest and provide more time to determine the exact liability irm pt date this unassessed claim is then followed as soon as possible by an amended or supplemental proof_of_claim with the correct_tax liability id see also irm pt date we understand kasper’s suspicion roskelley--the classifier who reviewed kasper’s form_211 when it came through the wbo--was cc’ed on an email about the need for numbers for an amended proof_of_claim and the original proof_of_claim did list employment_taxes as a potential outstanding liability the email chain however also shows that the reason for roskelley’s involvement was that he--in his role as an lb_i classifier--had the target’s tax_return and wanted to know where to send itdollar_figure the employment-tax claims in the proof_of_claim are once a proof_of_claim has been filed by the irs the taxpayer’s returns get flagged and are held until the insolvency department determines what should be continued also the result of standard irs procedure the target filed for bankruptcy the irs was notified an original proof_of_claim was filed by the insolvency department including unassessed claims for fica futa and excise_taxes and an amended proof_of_claim was later filed that corrected these claims to zero none of the information provided by kasper in his form 3949-a would have changed this the irs could not have asserted a claim for employment_taxes on the allegedly unpaid wages because unpaid wages aren’t taxed even though we think it was an error for the wbo not to consider this evidence we think the error was harmless because the rest of the record shows that the irs did not proceed with any_action resulting in the collection of proceeds using kasper’s information continued done with them see irm pt date we therefore hold that the wbo did not abuse its discretion in rejecting kasper’s whistleblower award claim decision will be entered for respondent reviewed by the court marvel foley vasquez gale thornton goeke gustafson morrison kerrigan buch lauber nega pugh and ashford jj agree with this opinion of the court paris j did not participate in the consideration of this opinion
